     Case 3:17-cv-00564-WQH-NLS Document 132 Filed 07/26/19 PageID.1188 Page 1 of 3


 1     THOMAS E. MONTGOMERY, County Counsel (State Bar No. 109654)
       County of San Diego
 2     By MELISSA HOLMES, Senior Deputy (SBN 220961)
          ALEXA F. KATZ, Deputy (SBN 317968)
 3        JENNIFER M. MARTIN, Deputy (SBN 322048)
       1600 Pacific Highway, Room 355
 4     San Diego, California 92101
       Telephone: (619) 531-5836; Fax: (619) 531-6005
 5     E-mail: melissa.holmes@sdcounty.ca.gov
 6     Attorneys for Defendant County of San Diego
 7
 8                         IN THE UNITED STATES DISTRICT COURT
 9                    FOR THE SOUTHERN DISTRICT OF CALIFORNIA
10
11     THOMAS GOOLSBY,                                 )   No. 17cv00564-WQH- (NLS)
                                                       )
12                  Plaintiff,                         )   NOTICE OF PARTIAL
                                                       )   RESOLUTION OF
13           v.                                        )   DISCOVERY DISPUTE
                                                       )   PURSUANT TO ECF NO. 130
14     COUNTY OF SAN DIEGO, et al.                     )
                                                       )   Judge: Hon. Nita L. Stormes
15                  Defendants.                        )
                                                       )
16                                                     )
17           Defendant, County of San Diego (“County”), submits this Notice of Partial
18     Resolution of Discovery Dispute pursuant to this Court’s Order Setting Briefing Schedule
19     (ECF No. 130) for Plaintiff’s motion titled Joint Motion for Determination of Discovery
20     Dispute No. 2 (ECF No. 128).
21                                      MEET AND CONFER
22           On July 8, 2019, counsel for the County conferred with Plaintiff by telephone
23     regarding the County’s responses to Plaintiff’s discovery, Sets Three and Four. During
24     the call, Plaintiff confirmed that the issues raised in his discovery motion (ECF No. 128)
25     regarding Request for Production of Documents, Set Three, Request Nos. 117, 119, 120,
26     121, 123, 124, 125, 127, 128, 129, 131, 132, and 171 had already been resolved.
27           During the meet and confer, the County also agreed to provide further responses to
28     Request for Admissions, Set Three (Nos. 22, 23, and 25), Special Interrogatories, Set
     Case 3:17-cv-00564-WQH-NLS Document 132 Filed 07/26/19 PageID.1189 Page 2 of 3


 1     Three (No. 22), Requests for Production, Set Three (Nos. 118, 122, 126, 130, 139, 142,
 2     143, 166, 167, 168, 169, and 170), and Requests for Production, Set Four (Nos. 173-183)
 3     to address the issues raised by Plaintiff and narrow the issues for motion to compel. On
 4     July 25, 2019, the County served amended responses.
 5                          RESOLUTION AND REMAINING ISSUES
 6           As a result of the meet and confer and the subsequent amended responses, the
 7     County believes the following discovery requests are no longer in dispute:
 8              • Request for Production of Documents, Set Three.
 9                     o Request Nos. 117, 118, 119, 120, 121, 122, 123, 124, 125, 126, 127,
10                        128, 129, 130, 131, 132, and 171. The responsive documents have
11                        been produced.
12                     o Request No. 143. The County performed the search discussed with
13                        Plaintiff at the meet and confer and produced responsive documents.
14                     o Request No. 166. The County clarified the wording of the response
15                        as requested by Plaintiff at the meet and confer.
16                     o Request Nos. 167, 168, 169, and 170. During the meet and confer,
17                        Plaintiff clarified the portions of the manuals he was seeking. The
18                        County then reviewed the manuals and produced relevant portions.
19           As a result of the meet and confer and the subsequent amended responses, the
20     County believes that the majority of the issues raised by the Plaintiff regarding the
21     following discovery requests are no longer in dispute:
22              • Request for Production of Documents, Set Four:
23                     o Request Nos. 173-183. The County revised these responses to address
24                        the Plaintiff’s concerns regarding privilege and the nature of the
25                        search conducted.
26           As a result of the above, the following discovery requests and issues remain to be
27     addressed in the Motion to Compel:
28     ///

                                                    2
                                                                    No. 17cv00564-WQH- (NLS)
     Case 3:17-cv-00564-WQH-NLS Document 132 Filed 07/26/19 PageID.1190 Page 3 of 3


 1     Set Three:
 2                 • Request for Production of Documents, Set Three, Request No. 142.
 3                 • Request for Admissions, Set Three, Request Nos. 22, 23, and 25.
 4                 • Special Interrogatories, Set Three, Request No. 22.
 5     Set Four:
 6                 • Request for Production of Documents, Set Four, Request Nos. 173-183. The
 7                    sole issue is whether the County is required to search the personal devices of
 8                    the County employees listed in these requests.
 9
10     DATED: July 26, 2019                     THOMAS E. MONTGOMERY, County Counsel
11
                                                By: s/JENNIFER M. MARTIN, Deputy
12                                              Attorneys for Defendant County of San Diego
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                     3
                                                                       No. 17cv00564-WQH- (NLS)
